HERSEY, Judge.
Victoria Barbarite appeals an order entered upon a motion to require the former husband to pay attorneys’ fees and costs. We affirm that aspect of the order pertaining to costs.
Appellant’s attorneys sought a fee of $17,500. In the order, which contained in-terlineations presumably inserted by the trial judge, it is provided:
ORDERED and ADJUDGED, that the Husband/Respondent, ROBERT BAR-BARITE, be and hereby is ordered to pay to the Wife’s attorneys, McCune, Hiaasen, Crum, Ferris & Gardner, P.A., the sum of $7,500.00, representing a reasonable portion of attorneys fees as determined by the evidence.
While the consequences of this order are clear, the basis for it is not. We cannot determine, either from the record or the face of the order, whether there was a determination of the amount of a reasonable attorneys’ fee and, if so, the amount of that fee. Where one spouse requests that the other spouse be compelled to pay attorneys’ fees and the facts justify granting such a request in whole or in part, it is incumbent upon that trial court to determine the amount of a reasonable attorneys’ fee using well-established criteria and thereafter, based upon the evidence and applicable law, to determine how much of that fee the other spouse should be required to pay. The within order is ambiguous and therefore deficient in that respect.
We reverse the award of attorneys’ fees and remand for further appropriate proceedings.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
HURLEY and DELL, JJ., concur.